Abatement Order filed April 17, 2014




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-12-01088-CV
                                  ____________

   REMOTE CONTROL HOBBIES L.L.C. A/K/A AND D/B/A REMOTE
                CONTROL HOBBIES, Appellant

                                       V.

  AIRBORNE FREIGHT CORPORATION D/B/A AIRBORNE EXPRESS
        SUCCESSOR BY MERGER TO DHL EXPRESS, Appellee


             On Appeal from the County Civil Court at Law No. 1
                           Harris County, Texas
                    Trial Court Cause No. 829934-401

                           ABATEMENT ORDER

      Notice was filed on April 11, 2014, that appellant is in bankruptcy. Tex. R.
App. P. 8.1. According to the notice, on April 3, 2014, Remote Control Hobbies
L.L.C. a/k/a and d/b/a Remote Control Hobbies, petitioned for bankruptcy
protection in the United States Bankruptcy Court for the Eastern District of Texas
under case number 14-10179. A bankruptcy suspends the appeal from the date
when the bankruptcy petition is filed until the appellate court reinstates the appeal
in accordance with federal law. Tex. R. App. P. 8.2. Accordingly, we ORDER the
appeal abated.

      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or
terminated the stay, a certified copy of the order must be attached to the motion. Id.
A party filing a motion to reinstate shall specify what further action, if any, is
required from this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                    PER CURIAM